Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 6/13/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anup Suresh on 6/13/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method of obtaining media content of an event, comprising:	identifying a subset of a plurality of client terminals of a plurality of users, client terminals of the subset being located in proximity to a geographic location of a real-life event at a time of the real-life event;	sending a message to each client terminal of the subset of client terminals, the message containing a request, to present on a respective display of the client terminal, to acquire media content documenting the real-life event in the geographic location, the request comprising instructions for imaging the real-life event; 
	receiving, from a first client terminal of the subset, a media content item in response to the message, the media content item being acquired by the first client terminal and the media content item documenting the real-life event; [[and]]
	crediting a first user associated with the first client terminal for the media content item based on a second user, associated with a second client terminal, at least one of viewing the media content item or sharing the media content item with another user; and
	distributing, to a third client terminal associated with a third user, the media content item based on a credit associated with the third user for a requested media content item provided by the third user, the credit being based on at least one of views or shares of the requested media content item by another user.

2.	(Canceled) 

3.	(Currently Amended) The method of claim 1[[2]], wherein the distributing the media content item to the third client terminal while the media content item is being received from the first client terminal.

4.	(Currently Amended) The method of claim 1[[2]], wherein the distributing occurring at a frequency determined based on at least one of the time and the geographic location of the real-life event.

5.	(Currently Amended) The method of claim 1[[2]], wherein the distributing comprises:	providing the media content item to the third client terminal, the providing comprising sending a message with a reference to a network-accessible content file containing the media content item.

6.	(Original) The method of claim 1, wherein the media content item is received by a message with a reference to a network-accessible content file containing the media content item.

7.	(Original) The method of claim 1, wherein the media content item is aggregated with other media content items.

8.	(Original) The method of claim 1, wherein the geographic location of the real-life event is identified using a search action that comprises searching at least one events source that is external to the plurality of client terminals.

9.	(Original) The method of claim 1, wherein the geographic location of the real-life event is manually provided by a user entering event details into an event dataset.

10.	(Original) The method of claim 1, wherein the identifying the subset of client terminals comprises:	monitoring geographic locations of the plurality of client terminals, the identifying being performed in response to at least one of the plurality of client terminals being located in proximity to the geographic location of the real-life event.

11.	(Original) The method of claim 1, wherein the identifying the subset of client terminals comprises accessing at least one calendar stored in a memory of at least one of the plurality of client terminals.

12.	(Original) The method of claim 1, wherein the identifying comprises ranking of the subset of client terminals according to past media content items received from each of the subset of client terminals.

13.	(Original) The method of claim 1, wherein the instructions comprise at least one text instruction to arrive at the geographic location, and coordinates of the geographic location of the real-life event to be included in a map that indicates the geographic location, and wherein the at least one text instruction and the map are presented on a screen of each of the subset of client terminals.

14.	(Original) The method of claim 13, wherein the map comprises multiple identified geographic locations of real-life events.

15.	(Currently Amended) A system of obtaining media content of an event, comprising:	at least one network interface;	a memory storing a code; and	a processor coupled to the memory and the at least one network interface for executing the code, the code causing the processor to perform operations comprising:
	identifying a subset of a plurality of client terminals of a plurality of users, client terminals of the subset being located in proximity to a geographic location of a real-life event at a time of the real-life event;	sending a message to each client terminal of the subset of client terminals, the message containing a request, to present on a respective display of the client terminal, to acquire media content documenting the real-life event in the geographic location, the request comprising instructions for imaging the real-life event; 
	receiving, from a first client terminal of the subset, a media content item in response to the message, the media content item being acquired by the first client terminal and the media content item documenting the real-life event; [[and]]
	crediting a first user associated with the first client terminal for the media content item based on a second user, associated with a second client terminal, at least one of viewing the media content item or sharing the media content item with another user; and
	distributing, to a third client terminal associated with a third user, the media content item based on a credit associated with the third user for a requested media content item provided by the third user, the credit being based on at least one of views or shares of the requested media content item by another user.

16.	(Canceled) 

17.	(Currently Amended) The system of claim 15[[16]], wherein the distributing the media content item to the third client terminal while the media content item is being received from the first client terminal.

18.	(Currently Amended) The system of claim 15[[16]], wherein the distributing occurring at a frequency determined based on at least one of the time and the geographic location of the real-life event.

19.	(Currently Amended) The system of claim 15[[16]], wherein the distributing comprises:	providing the media content item to the third client terminal, the providing comprising sending a message with a reference to a network-accessible content file containing the media content item.

20.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions adapted to perform operations comprising:
	identifying a subset of a plurality of client terminals of a plurality of users, client terminals of the subset being located in proximity to a geographic location of a real-life event at a time of the real-life event;	sending a message to each client terminal of the subset of client terminals, the message containing a request, to present on a respective display of the client terminal, to acquire media content documenting the real-life event in the geographic location, the request comprising instructions for imaging the real-life event; 
	receiving, from a first client terminal of the subset, a media content item in response to the message, the media content item being acquired by the first client terminal and the media content item documenting the real-life event; [[and]]
	crediting a first user associated with the first client terminal for the media content item based on a second user, associated with a second client terminal, at least one of viewing the media content item or sharing the media content item with another user; and
	distributing, to a third client terminal associated with a third user, the media content item based on a credit associated with the third user for a requested media content item provided by the third user, the credit being based on at least one of views or shares of the requested media content item by another user.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 15, 20 the prior art of record, specifically (US 20160224951) teaches:

A method of obtaining media content of an event, comprising:	identifying a subset of a plurality of client terminals of a plurality of users, client terminals of the subset being located in proximity to a geographic location of a real-life event at a time of the real-life event; (paragraphs 480, 493).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
sending a message to each client terminal of the subset of client terminals, the message containing a request, to present on a respective display of the client terminal, to acquire media content documenting the real-life event in the geographic location, the request comprising instructions for imaging the real-life event; 
	receiving, from a first client terminal of the subset, a media content item in response to the message, the media content item being acquired by the first client terminal and the media content item documenting the real-life event;
	crediting a first user associated with the first client terminal for the media content item based on a second user, associated with a second client terminal, at least one of viewing the media content item or sharing the media content item with another user; and
	distributing, to a third client terminal associated with a third user, the media content item based on a credit associated with the third user for a requested media content item provided by the third user, the credit being based on at least one of views or shares of the requested media content item by another user. 

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3-15, 17-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Becker, Hila, Mor Naaman, and Luis Gravano. "Learning similarity metrics for event identification in social media." Proceedings of the third ACM international conference on Web search and data mining. 2010.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641